DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-9 and 1-19 is withdrawn in view of the newly discovered reference to Demircioglu et al. (WO 2010/049336 A1).  Rejections based on the newly cited reference follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demircioglu et al. (WO 2010/049336 A1).
Regarding claim 1, Demircioglu et al. discloses an appliance, comprising:
a front panel (the panel that 3 goes through in Figure 1) having an exterior surface (the outer surface of the panel shown in Figure 1) and an interior surface (the surface opposite to the exterior surface);
a knob assembly (3) rotationally coupled to the front panel, the knob assembly including:

an operable second housing (5) rotationally operable and axially operable relative the first housing and having a body (the body of 5) and a selective stopper (6) disposed on a surface of the body, wherein the selective stopper is selectively movable between a first position (see Figure 2) and a second position (see Figure 3) relative to the retention member; and
an axial biasing member (17) disposed between the first housing and the operable second housing.
Regarding claim 2, Demircioglu et al. discloses that an elongated portion (the D-shaped protrusion that extends from 5 in Figure 4) extends from the body of the operable second housing, and wherein the elongated portion is a user interface (the metes and bounds of what constitutes a user interface is viewed as being broad thus any structural element of the knob assembly is viewed as being a user interface) of the knob assembly.
Regarding claim 3, Demircioglu et al. discloses that the selective stopper of the operable second housing is retained by the retention member of the first housing to define a locked position (see Figure 8).
Regarding claim 4, Demircioglu et al. discloses that the first position is defined by the selective stopper positioned within the retention member (see Figure 8).
Regarding claim 5, Demircioglu et al. discloses that the operable second housing is axially operable between a compressed position (Figure 3) and an extended position (Figure 2), and further wherein the operable second housing is rotationally operable between the first and second positions.
Regarding claim 6, Demircioglu et al. discloses that the operable second housing is rotationally operable between the first and second positions when in the compressed position (see Paragraph 0031).
Regarding claim 15, Demircioglu et al. discloses a knob assembly (3), comprising:

an operable second housing (5) including a selective stopper (6, 13) selectively movable between a first position (see Figure 2) and a second position (see Figure 3) relative to the retention member; wherein,
the operable second housing is further axially operable between a compressed position (see Figure 3) and an extended position (see Figure 2) relative to the first housing, and wherein the operable second housing includes a biasing member (17); and wherein,
an unlocked position (when 6 is not located inside 12) is defined by the selective stopper disposed outside the retention member in the second position, and wherein the operable second housing is rotationally and axially operable (see Paragraph 0031).
Regarding claim 16, Demircioglu et al. discloses that the selective stopper is retained by the retention member to define the first position (see Figure 8), and wherein the operable second housing is rotationally fixed and axially operable in the first position (5 is capable of moving up and down in Figure 8).
Regarding claim 19, Demircioglu et al. discloses that the retention member includes a first leg (one of the 13s in Figure 4) and a second leg (the other of the 13s in Figure 4), wherein the selective stopper is retained between the first and second legs of the retention member to define a locked position (see Figure 8).
Allowable Subject Matter
Claims 9 and 11-14 are allowed over the prior art of record.
s 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656